DETAILED ACTION

Response to Amendment
	Claims 11-17 and 19 are currently pending.  Claims 1-10, 18, and 20 are cancelled.  The previously stated 112, 1st paragraph rejection of claims 12, 13, 15, and 16 is withdrawn.  The previously stated 112, 2nd paragraph rejection of claims 12-17 and 19 is withdrawn.  The amended claims do not overcome the previously stated 102 and 103 rejections.  Therefore, upon further consideration, claims 11-17 and 19 are rejected under the following 102 and 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21 was filed after the mailing date of the Non-Final Rejection on 1/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2014/0166939).
same particle size distribution of silicon particles (as shown in Fig. 27A) as the present invention (as shown in Fig. 6), the lateral expansion of the anode that is less than 2% would be an inherent characteristic of the Park anode.  In addition, the Park anode inherently comprises an expansion of the anode that is configured by a roughness of the active material layer because Park also discloses the same larger silicon particle sizes as the present invention.  As stated in 
Regarding claims 12 and 13, Park et al also discloses a particle size distribution of silicon particles, wherein at least 50% of the particles have a particle size between 1 µm and 10 µm ([0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0166939) in view of Nakanishi et al (US 2009/0239151).  The Park reference is applied to claim 11 for reasons stated above.
However, Park et al does not expressly teach a current collector comprising nickel (claim 17).  Nakanishi et al discloses a current collector that is a nickel foil ([0103]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nakanishi indicates that nickel is a suitable material for use as a current collector.  The selection of prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use nickel.    

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2014/0166939) in view of Kondo et al (US 2009/0239151).  The Park reference is applied to claim 11 for reasons stated above.
However, Park et al does not expressly teach roll press laminating the active material to the current collector (claim 19).
Kondo et al discloses an anode active material layer is roll press (laminated) to the current collector (Abstract and [0277]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Park anode to include an active material that is roll press laminated to the current collector in order to firmly adhere the active material layer to the current collector ([0277]).

Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
The Applicant argues that “whereas Park teaches a free-standing electrode formed on a temporary substrate. The mention of a powder coating process in paragraph [0059] does not teach the direct coated anode slurry process of the claims”.  
In response, the Office takes the position that a free-standing electrode formed on a temporary substrate is not the only embodiment disclosed in the Park reference.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729